IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 8791

                          In the Matter of JOHN S. SUTHERLAND,
                                        Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on April 23, 2019, addressed to the Clerk of
the Appellate Courts, respondent John S. Sutherland, an attorney admitted to the practice
of law in the state of Kansas, voluntarily surrendered his license to practice law in
Kansas, pursuant to Supreme Court Rule 217 (2019 Kan. S. Ct. R. 267).


       At the time the respondent surrendered his license, one disciplinary complaint was
pending with the Disciplinary Administrator alleging violations of Kansas Rule of
Professional Conduct 8.4 (2019 Kan. S. Ct. R. 387) (misconduct). The respondent was
convicted by his plea to mail fraud, in violation of 18 U.S.C. § 1341 (2012) and making a
false statement, in violation of 18 U.S.C. § 1001(a)(2) (2012).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that John S. Sutherland be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
John S. Sutherland from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2019 Kan. S. Ct. R. 268).


       Dated this 2nd day of May, 2019.




                                             2